STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Roundtree Goodman,                                                                FILED
Petitioner Below, Petitioner
                                                                              October 23, 2017
vs) No. 16-1207 (Marshall County 11-C-57)                                        RORY L. PERRY II, CLERK
                                                                               SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA
James Rubenstein, Commissioner
West Virginia Division of Corrections,
Respondent Below, Respondent


                               MEMORANDUM DECISION
        Petitioner Roundtree Goodman, by counsel Scott C. Brown, appeals the Circuit Court of
Marshall County’s November 28, 2016, order dismissing his petition for writ of habeas corpus.
Respondent James Rubenstein, Commissioner, by counsel John H. Boothroyd, filed a response.
On appeal, petitioner argues that the circuit court erred in dismissing his request for habeas relief
on the ground that it lacked jurisdiction to consider the petition and in concluding that petitioner
failed to exhaust his administrative remedies.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        On April 7, 2011, petitioner filed a pro se petition for writ of habeas corpus (“petition”).
The petition set forth at the outset that it was “not presented against the [p]etitioner’s 1979
[c]riminal [c]onviction.” Rather, petitioner alleged that he was receiving inadequate mental
health care and sought to have certain disciplinary actions expunged from his record.

       On April 29, 2011, respondent filed a “Motion for Judicial Review of Initial Pleading and
Motion to Dismiss,” requesting that the circuit court screen and review petitioner’s petition to
determine whether dismissal under the West Virginia Prisoner Litigation Reform Act
(“WVPLRA”) was required. Alternatively, respondent moved to dismiss the petition pursuant to
Rules 12(b)(6) and 56 of the West Virginia Rules of Civil Procedure.

       The circuit court held a hearing on respondent’s motion. By order entered on November
28, 2016, the circuit court dismissed petitioner’s petition upon finding that it lacked jurisdiction
to consider the petition due to petitioner’s failure to comply with the presuit notice requirements
of West Virginia Code § 55-17-3, that petitioner failed to exhaust his administrative remedies
under the WVPLRA, and that petitioner’s claims regarding his mental health treatment and

                                                 1

prison disciplinary convictions had already been addressed. It is from this order that petitioner
appeals.

        Petitioner argues on appeal that the circuit court erred in concluding that it lacked
jurisdiction to consider his petition. Petitioner states that petitions for writs of habeas corpus are
not subject to the presuit notice requirements set forth in West Virginia Code § 55-17-3.
Petitioner further contends that he exhausted his administrative remedies. Petitioner asserts that
he filed grievances while incarcerated at Mt. Olive Correctional Complex (“Mt. Olive”), that his
“mental health treatment continued to be woefully deficient” after he was transferred back to
Northern Regional Jail (“Northern”), and that he was, therefore, not required to exhaust all
administrative remedies at Northern prior to filing his petition. Petitioner also filed grievances at
Northern, but they were filed after he initiated the instant lawsuit.1

        This Court’s review of an order granting a motion to dismiss is de novo. Syl. Pt. 2, State
ex rel. McGraw v. Scott Runyan Pontiac-Buick, Inc., 194 W.Va. 770, 461 S.E.2d 516 (1995).

       The WVPLRA defines “civil action” as

       any action or appeal from an action filed by any current or former inmate or his or
       her personal representative with respect to conditions of confinement, including,
       but not limited to, petitions for extraordinary writs, civil actions under 42 U.S.C. §
       1983 and other federal and state laws and negligence actions. Actions that
       exclusively concern an inmate’s sentence or conviction are not subject to the
       requirements of this article.

W.Va. Code § 25-1A-1. At the time petitioner filed his petition, the WVPLRA provided that
“[a]n inmate may not bring a civil action until the administrative remedies promulgated by the
facility have been exhausted[.]”2 Id. at § 25-1A-2(a) (2000). Petitioner argues that he exhausted
his remedies by filing grievances at Mt. Olive and by filing grievances at Northern after he filed
this petition. These arguments, however, were rejected in White v. Haines, 217 W.Va. 414, 618
S.E.2d 423 (2005). In White, we found that the plain language of the WVPLRA requires that
“before an inmate may bring a civil action challenging the conditions of his/her confinement,
he/she must first exhaust the administrative remedies provided by the correctional facility in
which he/she is housed.” Id. at 422, 618 S.E.2d at 431. We stated that “in order for Mr. White to
be permitted to file a civil cause of action to seek redress for the allegedly inadequate medical
care he has received at Northern, he must first exhaust the administrative remedies provided by
Northern and demonstrate that he has done so.” Id. at 423, 618 S.E.2d at 432. Here, too,
petitioner must exhaust his administrative remedies at Northern prior to filing a civil cause of
action seeking redress. The grievances filed at Mt. Olive will not suffice.


       1
         Petitioner’s arguments on appeal concern the circuit court’s dismissal of his mental
health treatment claims only. He does not contest the dismissal of the portion of his suit seeking
expungement of his prison disciplinary actions.
       2
         This section of the WVPLRA was amended in 2013; accordingly, we quote the statute as
it appeared at the time petitioner filed his petition.
                                                  2

        Petitioner’s filing of grievances following the initiation of the instant lawsuit will also not
suffice. In White, we found Mr. White’s filing of his suit prior to the denial of his second
grievance to be “not fatal” to his suit only “because Mr. White had already exhausted his
administrative remedies once before he filed his Marshall County action[.]” Id. at 424, 618
S.E.2d at 433. We detailed that Mr. White filed a grievance, which was denied by the
Commissioner of Corrections over one month before he filed his complaint. Id. We further found
that West Virginia Code § 25-1A-2(a) “requires only that ‘the administrative remedies
promulgated by the facility have been exhausted,’ not that such remedies be twice exhausted.”
Id. Here, though, petitioner filed his lawsuit before he filed his grievances at Northern and before
receiving any ruling on those grievances. Accordingly, because petitioner failed to exhaust his
administrative remedies, we find no error in the circuit court’s dismissal of petitioner’s petition.
Finally, because we find that dismissal was proper on this ground, we need not consider
petitioner’s arguments concerning the presuit notice requirements of West Virginia Code § 55­
17-3.

       For the foregoing reasons, we affirm the circuit court’s November 28, 2016, order
dismissing petitioner’s petition.

                                                                                            Affirmed.

ISSUED: October 23, 2017

CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                                  3